DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 4/5/22.  Claims 1-9 and 13-14 have been cancelled.

Response to Arguments
	The 102 rejection has been withdrawn in view of applicant’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In independent claim 1, line 13, delete “said guide carriages” and replace with --said two mutually perpendicular guide carriages--.
	In independent claim 1, line 13, delete “those directions” and replace with --mutually perpendicular direction--.
Allowable Subject Matter
Claims 10-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 10, the art of record when considered alone or in combination neither anticipates nor renders obvious a leg puling device comprising said supporting device having at least two of said sensors configured to measure two mutually perpendicular force components in a direction parallel to said lying surface; and two mutually perpendicular guide carriages supporting said supporting device on the lying surface, said two mutually perpendicular guide carriages being oriented in mutually perpendicular direction in which the force components can be measured by the force sensors, in combination with all other features recited in the independent claim.
Regarding dependent claims 11-12 and 15-20, they are allowed due to their dependencies on independent claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786